 PLUMBERS,LOCAL 208633United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of theUnited States and Canada,Local Union No. 208,and United Association of Journeymen Plumbersand Gas Fitters Local Union No.3 andColoradoPipe Lines,Inc. and Colorado Laborers DistrictCouncil,Local 720, affiliated with Laborers'Inter-national Union of North America,AFL-CIO. Case27-CD-118powers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingOfficer made at the hearing, and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs of theparties and the entire record in this case, and herebymakes the following findings:April 7, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of charges by Hensel Phelps ConstructionCompany, herein called Phelps, alleging that UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local Union No. 208, hereincalled Pipefitters, and United Association of Journey-men Plumbers and Gas Fitters Local Union No. 3,herein called Plumbers, violated Section 8(b)(4)(D) oftheAct by engaging in certain proscribed activity withan object of forcing or requiring Colorado Pipe Lines,Inc.,herein called Colorado Pipe Lines or theEmployer, to assign certain work to the Plumbers andPipefitters,herein jointly referred to as UnitedAssociation, rather than to employees represented bythe Colorado Laborers District Council, Local 720,affiliatedwith Laborers' International Union ofNorth America, AFL-CIO, herein called Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Robert L. McCabe on September 22,1970. All parties appeared at the hearing, and wereafforded full opportunity to be heard, to examine andcross-examinewitnesses,and to adduce evidencebearing on the issues. Thereafter, a joint brief wasfiledby Colorado Pipe Lines, Phelps, and theLaborers. A joint brief was also filed by the Plumbersand Pipefitters. The Pipefitters and Plumbers alsofiled a motion to add the General Counsel's Denial ofAppeal in Case 27-CC-367 to the instant record,' andmoved that an award concerning the work involvedherein, rendered on October 2, 1970, by the NationalJoint Board for Settlement of Jurisdictional Disputes,be made part of the record.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated its1The motion was granted on December 18, 1970.2The motion was granted on December26, 1970.1.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that ColoradoPipe Lines, Inc., isengaged in commercewithin themeaningof Section 2(6) and (7) of the Act. We furtherfind that itwill effectuatethe policies of the Act toassertjurisdictionherein.H. THE LABOR ORGANIZATIONS INVOLVEDWe find, in accordance with the stipulation of theparties, that the Laborers, Plumbers, and Pipefittersare labor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA.FactsIn August 1969, Colorado Pipe Lines learned fromPhelps, the general contractor at the Eastman KodakfacilityatWindsor,Colorado, that Phelps hadaccepted Colorado Pipe Lines bid for the constructionat the Windsorsite of certainunderground waterpiping;i.e.,a storm sewer,a sanitary and industrialsewer,a service water system, a fire protection system,and a yard sprinkling system. Thereafter, ColoradoPipe Lines tentativelyassignedall of this work to theLaborers, with which it has had a long-standingbargaining relationship, by letter dated September 29,1969. A few daysafter this assignment,Phelps andColorado Pipe Lines formally executed a contractcovering the aforementioned underground piping.At a meeting on October 6, 1969, attended byrepresentatives of Phelps, Colorado Pipe Lines, andthe two Respondents, the latter claimed the right toperform all of the work assigned by Colorado PipeLines to the Laborers. By letter dated October 10,1969,Roy Nylander,the business-manager of thePipefitters,wrote to Phelps,advising,inter alia,"Wewould like to bring to your attention that PipefittersLocal No. 208 and Plumbers Local No. 3 of Denver,Colorado, have the jurisdiction of the work at theEastmanKodak Plant,Windsor, Colorado." Inresponse, Phelps informed Nylander by letter dateOctober 31, 1969, that it wasnot certainwhat specific189 NLRB No. 86 634DECISIONSOF NATIONALLABOR RELATIONS BOARDwork Nylander was claiming, but that if the claimreferred to the underground piping mentioned above,Colorado Pipe Lines had already assigned this workto the Laborers.On November 3, 1969, a prejob conference coveringtheWindsor jobsite was held. Just prior to themeeting, representatives of the Plumbers and Pipefit-ters spoke to Tointon, a Phelps vice president,expressing concern over the fact that the aforemen-tionedwork had been assigned to the Laborers.According to Tointon, Nylander stated that theassignmentwas the "most serious thing he hadencountered in his years as business agent, and if theycouldn't get this work, they just weren't going to manthe rest of the complex." During the prejob confer-ence which immediately followed this conversation,the Plumbers and Pipefitters reiterated their claimthat the work should not have been assigned to theLaborers.On the next day, Pfeifer, the business manager ofthe Plumbers, wrote Phelps, stating,inter alia."Wetherefore feel this work rightfully belongs to theUnited Association and should come under thejurisdiction of Plumbers Local Union No. 3 andPipefitters Local Union No. 208." By letter datedNovember 6, 1969, Phelps informed Pfeifer that sincePhelps had subcontracted the underground work toColorado Pipe Lines, which in turn had assigned thework to the Laborers, it would be impossible tochange the workassignment.On November 19, 1969, approximately 150 plumb-ers and pipefitters, employed by various employersthroughout northern Colorado, converged at theWindsor jobsite. At that time, Nylander entered thesite,asked the employees employed by Colorado PipeLines if they were members of the United Association,and stated that he was there to object to the fact thatthework had not been assigned to employeesrepresentedby the United Association. At thehearing,when asked what role he had played instaging the demonstration, Nylander admitted that hehad "helped instigate it." Five days later, on Novem-ber 24, 1969, the Plumbers picketed the Windsor sitewith signs and handbills indicating that the purpose ofthe picketing was to protest Colorado Pipe Linessubstandard working conditions. The picketing lastedfor 2 days. At the time of the picketing, work on all ofthe underground utilities mentioned above, otherthan the yard sprinkling system, had started.By letter dated January 6, 1970, the National JointBoard for Settlement of Jurisdictional Disputes,Building and Construction Industry, notified Phelpsand Colorado Pipelinesthat it had been advised ofthe jurisdictional dispute between the United Associ-ation and the Laborers `over the `UndergroundUtilitiesPackage,' which consists of stormsewers,sanitary sewers, industrialsewers,fireprotectionsystem,service watersystem,a lawnsprinkling systemand gas piping system ...." In reply, Colorado PipeLines advised the Joint Board that it had a collective-bargainingagreement with the Laborers, that, pur-suantto the agreement, it hadassignedthe disputedwork to the Laborers, and that its agreement with theLaborers, that, pursuant to the agreement, it hadassignedthe disputed work to the Laborers, and thatits agreement with the Laborers did not recognize theJoint Board's jurisdiction.Following thisexchangeof letters, neither Phelpsnor Colorado Pipe Lines heard anything furtherabout the matter until the Plumbers notified them byletter dated June 29, 1970, that it might once againpicket theWindsor jobsite, assertedly for the solepurpose of protesting the working conditions ofColorado Pipe Lines employees.On July 9, 1970, the plumbers and pipefittersemployed by various plumbing subcontractors at theWindsor jobsite left their jobs. During the day (it isnot clear whether the walkout had already com-menced), Pipefitters Representative Nylander spoketo the Pipefitters shop steward on the telephone, atwhich time Nylander told the steward, "that therewere people other than UA people that were doingwork that belongs to the UA and we have a problemas UA people."At the time of the walkout, Colorado Pipe Lines hadcompleted approximately 98 percent of the totalsubcontract, including nearly all of the yard sprinklersystem.With respect to the latter,almostall of theductile pipe used in the system had been laid. Theremainingwork on the sprinkler system had not beencompleted, however, because of Kodak's request thatitbe held off to a later date. As to the otherundergroundfacilities,work still had to be performedin cleaningup, installing cast iron and clay pipetie-insto the buildingsub-ins,and fixing industrial sewermanholes.By the next day, the walkoff had spread tonumerousother crafts employed on the premises. As aresult,approximately 250 employees either left the jobor refused to report for work. The charge herein wasfiled on July 10, 1970.On or about July 11, ameeting washeld in theDenver offices of the Laborers between Kniss, thebusiness agentfor the Laborers, and Pfeifer of thePlumbers. Although the testimony concerning themeeting issomewhatconflicting,itisclear fromPfeifer's testimony that,at least,the propriety ofColorado Pipe Linesassignmentof the sprinkler workto the Laborerswas discussedbetween the two unionrepresentatives.Two dayslater,on July 13, 1970, a picket lineauthorized by Pfeifer was set up at the Windsor site. PLUMBERS,LOCAL 208635The pickets used signs and handbills similar to thosewhich had been used during the November 1969picketing.With the exception of the work beingperformed by the laborers for Colorado Pipe Lines,the picketing resulted in the complete shutdown of thejob. The picketing lasted until July 16 when Pfeiferordered his men to return to work.About July 15, representatives of variousunions,including all the Unions involved herein, attended ameeting held at the offices of the Northern BuildingTrades Council, where they discussed the status of thepicketing at the Windsor jobsite. Pfeifer testified thathe told the group the picketing was "informational";that he stated to the group that the Laborers hadearlier disclaimed jurisdiction over the installation ofthe lawn sprinkling system; and, in addition tospecifically talking about the lawn sprinkling system,that he discussed with the Laborers at least some ofthe other utility work involved in this proceeding.On October 2, 1970, the National Joint Board forSettlement of Jurisdictional Disputes issued an awardto "plumbers and steamfitters" in resolving a disputedescribed as one "between the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry and the Laborers' InternationalUnion of North America over installation of a lawnsprinkler system consisting of valves, fittings, sprink-ler heads and other appurtenances making a completelawn sprinkler system, Eastman Kodak project,Windsor, Colorado, Colorado Pipe Line CompanyInc. contractor." While this award would appear to bethe culmination of the dispute presented to the JointBoard in January 1970,supra,the record does notindicatewhy the award is confined to the lawnsprinkler system rather than to all of the workassigned to the Laborers by Colorado Pipe Lines,which the Joint Board's letters to Phelps andColorado Pipe Lines in January described as the workin issue.B.Contentions of the PartiesThe Plumbers and the Pipefitters assert that theinquiry herein is limited to determining whether ajurisdictional dispute exists over the lawn sprinklingsystem only, and that, therefore, it is improper toconsider whether there is a jurisdictional dispute withrespect to any of the other underground facilities.Accordingly, neither the Plumbers nor the Pipefitterssought to adduce evidence about the remainingunderground piping, even though both Respondents3At one point in the hearing,the Pipefitters disclaimedjurisdiction overany of the disputed work,but later took a position that it might properlyhavejurisdiction over an undetermined portion of the work.4Although arguing that the National Joint Board award of October 2,1970, is dispositive of the issue, the Plumbers and Pipefitters make noexplicit claim that the Employer is bound to the National Joint Board'sclaimed at the hearing that such properly belongs toemployees whom they represent.3 The Respondentsalso argue that the notice of hearing should bequashed on the ground that the record fails toestablish that either unionengagedin any conductproscribed by Section 8(b)(4)(D) of the Act during the6 months immediately preceding the filing of theinstant charges on July 10, 1970, as requred by Section10(b) of the Act.If,however,the Board finds ajurisdictional dispute, the Plumbers and the Pipefit-ters alternatively argue that the work on the lawnsprinkler system, excluding the pipe bedding, shouldbe awarded to the Plumbers by virtue of area practice,the superior skills of the plumbers, the fact thatplumbers have traditionally performed the work inquestion,and National Joint Board determinationsawarding lawn sprinkling work to the Plumbers.4Phelps,Colorado Pipe Lines, and the Laborersmaintain that the notice of hearing,taken as a whole,encompassed all of the outside facilities assigned tothe Laborers; that a jurisdictional dispute exists as toall these facilities; and that, based on the usual criteriaused by the Board in determining which group ofcompeting employeesis entitledto the disputed work,the work should be awarded to employees representedby the Laborers. It is also urged that, inasmuch as theinstant dispute is part of a broader jurisdictionalcontroversy between the Laborers and Plumbers, theBoard should issue a broad award. In support of thislatter request, the parties point to several priorcontroversies involving the Laborers and Plumbers;the Plumbers and Pipefitters contention at the hearingthat their members have jurisdiction overallof thedisputedwork, and not just the lawn sprinklingsystem; and the fact that Colorado Pipe Lines expectsto perform similar work in the future for Phelps at theWindsor jobsite.C.Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.In considering whether or not there is reasonablecause to believe that Section 8(b)(4)(d) has beenviolated, we are faced at the outset with the Plumbersand Pipefitters claim that the Board cannot consideras background evidence any conduct which occurredoutside the 10(b) period; i.e., events which occurredprior to January 10, 1970,6 months before the instantdetermination.As we find thatneither Phelps nor Colorado Pipe Lines arebound tothe National Joint Board procedures with respect to the disputenow before us, we do not, as noted below, find controlling the fact that thePlumbers and Pipefitters have unilaterally submitted the dispute to theNationalJointBoard, and that the National Joint Board has issued anaward favorable to the Plumbers. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge was filed on July 10, 1970. Although Section10(b) precludes a finding of illegality with respect toconduct which occurred before January 10, 1970, it issettled law that such antecedent events may beconsideredin evaluatingthe lawfulness of conductcommitted during the 10(b) period.5 Such a review ofpast events is often necessary in determining themeaning ofevents which occur during the Section10(b)period.Accordingly,we have taken intoaccount, as relevant background, the earlier aspects ofthe Plumbers and Pipefitters conduct about whichevidence was adduced.This background evidence establishes that both thePlumbers and the Pipefitters, prior to the 10(b) period,claimed jurisdiction overallof the undergroundfacilitieswhich had been assigned by Colorado PipeLines to the Laborers, and that a picket line wasestablished on the Windsor jobsite after these Unions'jurisdictionalclaimshad been rejected by Phelps andColorado Pipe Lines. Thus, as noted above, Nylander,on behalf of the Pipefitters, advised Phelps by letterdatedOctober 10, 1969, that the Plumbers andPipefitters"have jurisdiction of the work at theEastmanPlant,Windsor, Colorado"; the Plumbersand Pipefitters reiterated their claim to the workduring the course of the prejobmeeting inNovember;and Pfeifer, on behalf of the Plumbers, wrote toPhelps on the following day, stating,interalia,"Wetherefore feel this work rightfully belongs to theUnited Association and should come under thejurisdiction of Plumbers Local Union No. 3 andPipefittersUnion No. 208." After Phelps refused toaccede to this latest claim, the Plumbers and Pipefit-ters staged the above-mentionedmassdemonstrationon November 19, 1970, which Nylander admitted he"helped instigate," and the Plumbers thereafterinstituted a picket line on the jobsite on November 24and 25, 1969.Turning to the events occurring during the Section10(b) period, with this background evidence in mind,we are persuaded that the July 1970 picketing andwalkout were not limited to publicizing Colorado PipeLines' purported refusal to meet area standards, butrather sought, as a primary objective, the reassign-ment ofall of the disputed work to the Plumbers andPipefitters. It is true, as Respondents point out, thatneither the walkout, which Nylander admitted he mayhave "indirectly" caused, nor the subsequent picket-ing, for which Pfeifer readily claimed responsibility,was accompanied by any overt demands on, or threatsagainst,eitherXielps or Colorado Pipe Lines. Therecord clearly indicates, however, that the attainmentof a jurisdictional objective was implicit in suchactivity. Thus, the record shows that at the time of theJuly picketing and walkout, Respondent Unions wereawaitinga determination by the National Joint Boardwith respect to their claim that their members wereentitled to performallthe work which had beenassigned to the Laborers; that, despite Respondents'present contention that the July picketing was for"area standards" purposes, Pfeifer reiterated thePlumbers claim over the lawn sprinkling work duringhis conversation with Laborers Representative Knissin the early part of July, when Pfeifer had alreadyadvised Phelps and Colorado Pipe Lines that theforthcoming picketing would be limitedonlyto aprotest of the latter's failure tofollow area standards;and that both Respondent Unions refused to droptheir claimsto the disputed work at the meetingconducted by the NorthernBuildingTrades Councilduring the course of the picketing. In addition,Nylander'sstatementto the Pipefitters job steward onJuly 9, "Therewerepeople other than UA people thatwere doing the work that belongs to the UA and wehave a problem as UA people," clearly shows thatNylander was primarily interested in which group ofemployees performed the disputed work, and not, asclaimed, what conditions of employment the employ-ees enjoyed.6 Accordingly, based on the foregoing, wefind there is reasonablecauseto believe that Respon-dents' conduct was motivated during the 10(b) periodby a desire to force reassignment of work, that Section8(b)(4)(D) has been violated, and that the dispute isproperly before us for determination under Section10(k) of the Act.D.TheWork in DisputeAs noted above, the parties disagree as to whatconstitutes the work in actual dispute. The Laborers,Phelps, and Colorado Pipe Lines maintain that thedispute involves all the underground facilities workwhich has been assigned to the Laborers. ThePlumbers and the Pipefitters, on the other hand, assertthat the notice of hearing limited the present inquiryto the question of whether a jurisdictional disputeexists only as to the installation of the lawn sprinklingwork, and that, moreover, there is no record evidenceto establish that either Respondent claimed any workduring the Section 10(b) period.As to the assertion that the notice of hearingconfines our inquiry to the lawn sprinkler system, therecord shows that the notice of hearing provided:"The dispute concerns the assignment of the follow-ing work task: installation of underground utilities,specifically the yard sprinkling system." However, the5 SeeLocalLodge No. 1424,International AssociationofMachinists,by thisremark,he may have indirectly caused theJuly walkout, we findAFL-CIO (Bryan Mfg. Co.) v N.L.RB.,362 U.S. 411.that the Ptpefitters was properly joined as a Respondent.6 In lightof Nylander's aforementioned remark and his admission that, PLUMBERS,LOCAL 208637notice of hearing also added that "a hearing will beconducted . . . upon the dispute alleged in the chargeattached to the Notice of Charge Filed issued in thismatter on the 10th day of July 1970." The chargereferred to in the notice of hearing stated,inter alia,that the Respondent Unions had attempted to "forceand require [Colorado Pipe Lines] to assign installa-tion of underground utilities" to employees represent-ed by the Respondent Unions. Thus, although thefirst-quoted excerpt made express mention of yardsprinkling work, there was no similar indication in theattached charge that the hearing would be so limited.Even if there had been some question as to the scopeof the hearing, however, we noted that this issue wasimmediately raised at the start of the hearing, that theHearing Officer ruled that he would accept evidenceon the broader dispute, and neither of the RespondentUnions asked for an extension of time to more fullyprepare their case. Accordingly, because we believethat the Respondents were on ample notice that the10(k) proceeding would encompass the question ofjurisdictional rights to all of the outside facilities, weconclude that any misleading effect of the notice ofhearing was sufficiently cured by the language of thecharge and by the Hearing Officer's designation of thematter to be investigated.With reference to the dispute itself, the recordestablishes that the controversy involved all of theoutside facilities and was not, as claimed by theRespondent Unions, limited only to the question ofwhich group of employees had jurisdiction over thelawn sprinkling work. Thus, as noted above, bothUnions had claimed in October and November 1969that their members were entitled to performallof theunderground piping. Thereafter, when the controver-sy was referred to the National Joint Board, it is clear,as evidenced by the January 6, 1970, letter from theNational Joint Board, to Phelps and Colorado PipeLines, that the National Joint Board was requested tomake an award coveringallof the work assigned tothe Laborers. As to the events immediately surround-ing the July walkout and picketing, there is noevidence that Respondent had at that time modifiedtheir claim-then still pending before the NationalJoint Board-that their members were entitled toinstall all the underground piping which had beenassigned to the Laborers. It may be argued that theRespondents would not reasonably have reinstitutedtheir jurisdictional claim to all of the undergroundwork assigned to the Laborers at a time, as the recordshows,when 98 percent of the work had been7Respondents,of course,claim that their conduct in July 1970 had nojurisdictional objective whatsoever,and was directed neither at the yardsprinklerwork nor at the rest of the Laborers work. As we have foundabove,however,the record shows that the Plumbers representative did, ontwo occasions in July, discuss the walkout and picketing in terms ofcompleted; on the other hand, it seems equallyunlikely that Respondents would have provoked astrike over the lawn sprinkling system, a rather minorpart of Colorado Pipe Lines subcontract, at a timewhen that portion of the work was also nearlyfinished.? In view of the fact, established by therecord, that a great deal more construction work,perhaps extending into the 1990's is contemplated fortheWindsor site, we infer that the conduct of theRespondents in July 1970 was animated by the sameobjective which had led to the 1969 dispute-an effortto establish jurisdiction over all of the undergroundwork assigned to the Laborers. We also note in thisconnection that when Respondents were specificallyasked at the hearing whether, excluding the lawnsprinkling system, they were still claiming jurisdictionover the remaining underground facilities, Respon-dents' attorney stated that Respondent Unions hadnot relinquished their claim to this work. Accordingly,we find that the dispute involves all of the outsidefacilitieswork which had been awarded to theLaborers.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. Thefollowing factors are relevant in making a determina-tion of the dispute before us.1.Certifications and collective-bargainingagreementsNone of the labor organizations involved herein hasbeen certified by the Board as the collective-bargain-ing representative of the Employer's employees.However, the Laborers has been recognized by, andhas entered into, a bargaining agreement withColorado Pipe Lines, which agreement contemplatesthat the employees represented by Laborers are toperform such work as "industrial site construction."Neither the Plumbers nor the Pipefitters has acollective-bargaining agreement with Colorado PipeLines.Based on the foregoing, we find that theagreement between Laborers and Colorado PipeLines favors the Laborers.2.Skills and efficiencyThere is no showing that any of the disputed workrequires skillsnot possessed by laborers. Thus,laborers are able to quickly master the relatively fewjurisdictional claims to the yard sprinkler work.We regard these referencesas admissionsthat the Julyactivityhad a jurisdictional objective, and wetake it that these admissions were cautiously stated in an effort to disguisethe true reach of that objective. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDskills needed for performing the work in question andthey have performed the work to the satisfaction ofthe Employer.The record further establishes that the continueduse of laborers is more efficient and economical thanwould be the case if plumbers and/or pipefitters weretoperform the work in question. Because theplumbers and the pipefitters claim only the actualinstallation of the piping and do not seek to performother related work(such as digging,backfilling,etc.),employment of their craftsmen could result in idletime for them and for the laborers,as each groupmight have to wait for the other to complete itsrespective duties.This,of course,would be in markedcontrast to the present practice under which thelaborers have no idle worktime,but perform a widevariety of tasks in succession and without interrup-tion. Accordingly, we find that these factors favor anaward to employees represented by the Laborers.3.Company and area practiceThe Pipefitters and Plumbers assert that employerswithin their territorial jurisdiction regularly assignlawn sprinkling work to employees represented bythem.Because the Plumbers and Pipefitters chose notto introduce any evidence bearing on the installationof the other facilities-storm sewers,sanitary sewers,industrial sewers,and fire protection system-theymake no specific claim that the company and areapractice favor the assignment of this remaining workto employees whom they represent. Phelps, ColoradoPipe Lines, and Laborers, on the other hand, arguethat laborers frequentlyinstall lawnsprinkler work,along with the other types of underground facilitiesinvolved herein, and that Colorado Pipe Lines hasconsistently assigned work similar to all of that indispute herein to laborers over the past several years.There is record evidence that yard sprinkling workhas been performed in Colorado by laborers, plumb-ers, and nonunion employees. The only testimonybearing on the remainder of the work in dispute,which constitutes the major part of the disputed work,is that utility contractors who receive subcontracts foroutside piping work, such as Colorado Pipe Lines,assign such work to laborers. A Laborers representa-tive testified that his Union has bargaining contractswith 50-60 utility contractors in Colorado whoperform all of the types of work involved in thepresent dispute.The testimony of the president ofColorado Pipe Lines was that mechanical contractors,who traditionally recognize the Plumbers and Pipefit-ters, generally subcontract piping work outside thebuilding structure to utility contractors who, as noted,usually perform the outside work with members of theLaborers Union.As to this factor,therefore,althoughthe record establishes a mixed area practice insofar aslawn sprinkling work is concerned,the limitedevidence taken about the rest of the disputed workfavors the Laborers.Even if the Respondents hadintroduced evidence tending to show that plumbersand pipefitters also perform work in the remainingcategories, the evidence as to area practice would be,at best, inconclusive.4.The National Joint Board awardsAlthough, as indicated,supra,it appears that theNational Joint Board's award of October 2, 1970,pertaining to the lawn sprinkler work,is not bindingon the Employer(and may not be binding on theLaborers),we do consider it a factor in determiningthe proper assignment of work in dispute.However,noting particularly the Joint Board's failure to setforth the reasons for its decision, we see no persuasivereason for holding in this case that the National JointBoard's award should be given controlling weight.8The same is true as to a few Joint Board determina-tions introduced by the Respondents relating toassignments of lawn sprinkler work by contractors inCalifornia,Montana,and Massachusetts.ConclusionHaving considered all pertinent factors,we con-clude that employees represented by Laborers areentitled to perform the work in dispute.The assign-ment to laborers is consistent with the Employer'spast practice and with what the record shows to be thearea practice.Laborers are at least as skilled asplumbers or pipefitters with respect to performing thedisputed work,and the Employer has been satisfiedwith the quality of the laborers' work and theirefficiency.On the basis of the entire record,therefore,we shall determine the existing jurisdictional disputeby awarding the work in question to the employeesrepresentedby Laborers,but not to that Union or itsmembers.In consequence, we also determinethat thePipefitters and the Plumbers were not and are notentitled,by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require the Employer to assign thedisputed work to employees represented by them.We note that the Plumbers and the Pipefitters haveindicated that they will continue to maintain theirclaim that the disputed work should be assigned toemployees whom they represent.In our view thecontinued existence of such a claim, along with thefact that it appears that Colorado Pipe Lines might beawarded similar work at the Windsor jobsite in the8Plumbers&Steamfitters Local Union No 189(R W Wander, Inc),176NLRB No 129 PLUMBERS,LOCAL 208639future,createsa strong possibility that similardisputesmay occur in the future.Accordingly, wehold that the determination in this case should includenot only the present job on which the dispute arose,but also future jobs performed by Colorado PipeLines at the Windsor jobsite.Cf.Local 98,UnitedAssociation of Journeymen and Apprentices etc. (ParksInstallationCompany),177 NLRB No. 109.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makes the following determination of dispute:1.Employees of Colorado Pipe Lines,Inc.,whoare currently represented by Colorado LaborersDistrict Council,Local 720,affiliated with Laborers'InternationalUnion of North America,AFL-CIO,are entitled to perform the work of installing andlayingmains and pipes and other work relating tostorm sewers,sanitary and industrial sewers,servicewater systems,fireprotection systems,and yardsprinkling systems at the Windsor,Colorado, jobsiteof Eastman Kodak Company.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada,Local 208, andUnited Association of Journeymen Plumbers and GasFitters Local Union No. 3 are not entitled by meansproscribed by Section 8(b)(4)(D)of the Act to force orrequire Colorado Pipe Lines, Inc., to assign such workto plumbers or pipefitters they represent.3.Within 10 days from the date of this Decisionand Determination of Dispute,United Association ofJourneymen and Apprentices of the Plumbing andPipeFitting Industry of the United States andCanada,Local 208, and United Association ofJourneymen Plumbers and Gas Fitters Local UnionNo. 3 shall notify the Regional Director for Region27, in writing,whether or not they will refrain fromforcing or requiring Colorado Pipe Lines,Inc., bymeans proscribed by Section 8(b)(4)(D)of the Act, toassign the work in dispute in a manner inconsistentwith the above determination.